Order entered July 25, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01269-CR

                                 BRYAN MARTINEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                             On Appeal from the 22nd District Court
                                      Hays County, Texas
                               Trial Court Cause No. CR-17-0023

                                             ORDER
         Before the Court is the State’s July 24, 2019 third motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief filed on or before July 29, 2019. If

the State’s brief is not filed by July 29, 2019, this appeal may be submitted without the State’s

brief.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE